 



EXHIBIT 10.14a

Execution Copy

     FIRST AMENDMENT dated as of December 21, 2004 (this “Amendment”) to the
Senior Secured Credit Agreement dated as of May 6, 2004 (the “Credit
Agreement”), among Metris Companies Inc., a Delaware corporation (the
“Borrower”), the lenders signatory hereto (the “Required Lenders”), and Deutsche
Bank Trust Company Americas, as administrative agent and collateral agent for
the Lenders (in such capacities, the “Administrative Agent” and “Collateral
Agent”).

          WHEREAS, the Borrower, the Lenders (such term and other capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement), the Administrative Agent and
the Collateral Agent, are parties to the Credit Agreement providing for the
extension of credit to Borrower in the form of term loans in the aggregate
principal amount of $300,000,000;

          WHEREAS, the Borrower has requested that certain provisions of the
Credit Agreement be amended, and the Administrative Agent, the Collateral Agent
and the Required Lenders are willing to so amend the Credit Agreement, on the
terms and conditions set forth in this Amendment;

          NOW, THEREFORE, in consideration of the mutual covenants and
undertakings herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

     1. Amendments to Credit Agreement.

          (a) Amendment to Section 6.01(f) of the Credit Agreement.
Section 6.01(f) of the Credit Agreement is hereby amended and restated to read
in its entirety as follows:

          “(f) Available Liquidity Covenant. In the case of the Borrower, permit
the Liquidity Amount at any time to be less than the product of (i) 1.08 and
(ii) the principal balance of all Term Loans then outstanding.”

          (b) Amendment to Section 6.02(d) of the Credit Agreement.
Section 6.02(d) of the Credit Agreement is hereby amended and restated to read
in its entirety as follows:

          “(d) unsecured Indebtedness of the Borrower and its Subsidiaries in an
aggregate principal amount not exceeding $155,000,000 at any time;”

          (c) Amendment to Section 6.02(f) of the Credit Agreement.
Section 6.02(f) of the Credit Agreement is hereby amended by deleting the
following proviso:

          “(for the avoidance of doubt, the exception in this clause shall only
be permitted so long as no Default has occurred or is continuing)”

 



--------------------------------------------------------------------------------



 



2

          (d) Amendment to Section 6.02(h) of the Credit Agreement.
Section 6.02(h) of the Credit Agreement is hereby amended and restated to read
in its entirety as follows:

          “(h) unsecured Indebtedness of the Borrower and its Subsidiaries
maturing on or after the date that is 91 days after the Maturity Date in an
amount not to exceed $50,000,000; and”

          (e) Amendment to Section 6.02(i) of the Credit Agreement.
Section 6.02(i) of the Credit Agreement is hereby amended by deleting the
following proviso:

          “(for the avoidance of doubt, the exceptions in this clause shall only
be permitted so long as no Default has occurred or is continuing)”

          (f) Amendment to Section 6.07(b)(iii) of the Credit Agreement.
Section 6.07(b)(iii) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:

          “(iii) payment of any Indebtedness permitted by Section 6.02(d) in
accordance with its terms, including the payment of Senior Note Indebtedness at
any time pursuant to the terms of the Senior Note Indenture; and”

     (g) Amendment to Section 6.10 of the Credit Agreement. Section 6.10 of the
Credit Agreement is hereby amended by adding a new clause at the end thereof to
read as follows:

          “and further provided that, with respect to (b), the Senior Note
Indenture dated July 13, 1999, as supplemented, applicable to the Borrower’s
10.125% Senior Notes issued thereunder and due in 2006, may be amended or waived
to permit the optional redemption thereof at par prior to July 15, 2005.”

     2. No Other Amendments or Waivers. Except as hereby amended, no other term,
condition or provision of the Credit Agreement shall be deemed modified or
amended, and this Amendment shall not be considered a novation. This Amendment
is limited precisely as written and shall not be deemed to (a) be a consent to a
waiver or any other term or condition of the Credit Agreement, the other Loan
Documents or any of the documents referred to therein or executed in connection
therewith or (b) prejudice any right or rights the Lenders may now have or may
have in the future under or in connection with the Credit Agreement, the other
Loan Documents or any documents referred to therein or executed in connection
therewith.

     3. Construction. (a) This Amendment is a document executed pursuant to the
Credit Agreement and shall (unless otherwise expressly indicated therein) be
construed, administered or applied in accordance with the terms and provisions
thereof.

          (b) Whenever the Credit Agreement is referred to in the Credit
Agreement or any of the instruments, agreements or other documents or papers
executed and delivered in connection therewith, it shall be deemed to mean the
Credit Agreement, as the case may be, as modified by this Amendment.

 



--------------------------------------------------------------------------------



 



3

     4. Binding Effect. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

     5. Representations and Warranties. After giving effect to this Amendment,
Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that:

          (a) As of the date hereof, no Default or Event of Default has occurred
and is continuing;

          (b) All representations and warranties of the Borrower set forth in
the Credit Agreement are true and correct in all material respects as of the
date hereof, except to the extent that any representation or warranty relates to
an earlier date (in which case such representation or warranty is true and
correct in all material respects as of such earlier date).

     6. Condition Precedent to Effectiveness. This Amendment shall become
effective on the date on which the Administrative Agent shall have received
counterparts hereof duly executed and delivered by the Borrower, the Collateral
Agent, the Administrative Agent and the Required Lenders.

     7. Governing Law. This Amendment shall be governed and construed in
accordance with the applicable terms and provisions of Section 9.07 (Applicable
Law) of the Credit Agreement, which terms and provisions are incorporated herein
by reference.

     8. Counterparts. This Amendment may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement. The parties may
execute facsimile copies of this Amendment and the facsimile signature of any
such party shall be deemed an original and fully binding on said party.

     9. *

     10. Direction. The Required Lenders hereby direct and instruct the
Administrative Agent and Collateral Agent to execute this Amendment; provided,
however, that such direction and instruction in no way expands, amends, modifies
or changes any of the Administrative Agent’s or Collateral Agent’s rights under
the Credit Agreement.

[Remainder of Page Intentionally Left Blank. Signature Pages Follow.]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Borrower, the Required Lenders, the
Administrative Agent and the Collateral Agent have caused this First Amendment
to the Credit Agreement to be duly executed by their respective authorized
officers as of the day and year first written above.

                  METRIS COMPANIES INC., as Borrower    
 
           

  By:   /s/ Scott R. Fjellman    

           

  Name:   Scott R. Fjellman    

           

  Title:   Senior Vice President & Treasurer    

           

 



--------------------------------------------------------------------------------



 



                  DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent and Collateral
Agent for the Lenders    
 
           

  By:   /s/ Boris Treyger    

           

  Name:   Boris Treyger    

           

  Title:   Assistant Vice President    

           

 



--------------------------------------------------------------------------------



 



         
 
  Institution:   Andover Capital Offshore Partners Ltd.

         

  By:   /s/ David Glancy

       

  Name:   David Glancy

       

  Title:   Managing Partner of the Advisor

       
 
       

  Institution:   Andover Capital Partners LP
 
       

       

  By:   /s/ David Glancy

       

  Name:   David Glancy

       

  Title:   Managing Partner of the LP

       
 
       

  Institution:   The Assets Management Committee of the Coca-Cola Company Master
Retirement Trust
 
       

      By: Fidelity Management Trust Company, as Investment Manager under power
of attorney
 
       

       

  By:   /s/ John P. O’Reilly Jr.

       

  Name:   John P. O’Reilly Jr.

       

  Title:   Executive Vice President

       
 
       

  Institution:   AXP Income Opportunities Fund, a series of AXP Discovery
Series, Inc.

         

  By:   /s/ Lorraine R. Hart

       

  Name:   Lorraine R. Hart

       

  Title:   Assistant Vice President

       

      AXP Discovery Series, Inc.

 



--------------------------------------------------------------------------------



 



         

  Institution:   AXP Variable Portfolio – High Yield Bond Fund, a series of AXP
Variable Portfolio

         

  By:   /s/ Lorraine R. Hart

       

  Name:   Lorraine R. Hart

       

  Title:   Assistant Vice President

       

      AXP Variable Portfolio Income Series, Inc.
 
       

  Institution:   AXP Variable Portfolio – Income Opportunities Fund, a series of
AXP Variable Portfolio Income Series, Inc.
 
       

       

  By:   /s/ Lorraine R. Hart

       

  Name:   Lorraine R. Hart

       

  Title:   Assistant Vice President

       

      AXP Variable Portfolio Income Series, Inc.
 
       

  Institution:   Bear Stearns Invest Product
 
       

       

  By:   /s/ Jon Weiss

       

  Name:   Jon Weiss

       

  Title:   Author Signatory

       
 
       

  Institution:   Calhoun CBO, Limited
 
       

      By: American Express Asset Management Group, Inc., its authorized
signatory
 
       

       

  By:   /s/ John F. Everhart

       

  Name:   John F. Everhart

       

  Title:   Vice President and Portfolio Manager

       

 



--------------------------------------------------------------------------------



 



         

  Institution:   California Public Employees’ Retirement
System  

      By: Highland Capital Management, L.P. As Authorized Representatives of the
Board
 
       

       

  By:   /s/ Todd Travers

       

  Name:   Todd Travers

       

  Title:   Senior Portfolio Manager

       

      Highland Capital Management, L.P.
 
       

  Institution:   Canpartners Investments IV, LLC
 
       

       

  By:   /s/ Mitchell R. Julis

       

  Name:   Mitchell R. Julis

       

  Title:   Managing Partner

       
 
       

  Institution:   Caspian Capital Partners, LP
 
       

       

  By:   /s/ Charles Howe, II

       

  Name:   Charles Howe, II

       

  Title:   Treasurer

       
 
       

  Institution:   Cedar CBO, Limited
 
       

      By: American Express Asset Management Group, Inc., its authorized
signatory
 
       

       

  By:   /s/ John F. Everhart

       

  Name:   John F. Everhart

       

  Title:   Vice President and Portfolio Manager

       

 



--------------------------------------------------------------------------------



 



         

  Institution:   Cedarview Capital
 
       

       

  By:   /s/ Burton Weinstein

       

  Name:   Burton Weinstein

       

  Title:   Managing Partner

       
 
       

  Institution:   Centennial CBO, Limited
 
       

      By: American Express Asset Management Group, Inc., its authorized
signatory
 
       

       

  By:   /s/ John F. Everhart

       

  Name:   John F. Everhart

       

  Title:   Vice President and Portfolio Manager

       
 
       

  Institution:   Centurion CDO I, Limited
 
       

      By: American Express Asset Management Group, Inc., its authorized
signatory
 
       

       

  By:   /s/ John F. Everhart

       

  Name:   John F. Everhart

       

  Title:   Vice President and Portfolio Manager

       
 
       

  Institution:   Centurion CDO II, Ltd.
 
       

      By: American Express Asset Management Group, Inc., as Collateral Manager
 
       

       

  By:   /s/ Vincent P. Pham

       

  Name:   Vincent P. Pham

       

  Title:   Director-Operations

       

 



--------------------------------------------------------------------------------



 



         

  Institution:   Centurion CDO VI, Ltd.
 
       

      By: American Express Asset Management Group, Inc., as Collateral Manager
 
       

       

  By:   /s/ Vincent P. Pham

       

  Name:   Vincent P. Pham

       

  Title:   Director-Operations

       
 
       

  Institution:   Continental Casualty Company
 
       

       

  By:   /s/ Marilou R. McGirr

       

  Name:   Marilou R. McGirr

       

  Title:   Vice President and Assistant Treasurer

       
 
       

  Institution:   Credit Opportunities Funding, Inc.
 
       

       

  By:   /s/ Diana M. Himes

       

  Name:   Diana M. Himes

       

  Title:   Assistant Vice President

       
 
       

  Institution:   Empyrean Investments LLC

       
 
       

  By:   /s/ Anthony Hynes

       

  Name:   Anthony Hynes

       

  Title:   Authorized Signatory

       
 
       

  Institution:   Fidelity Advisor Series II:

      Fidelity Advisor Strategic Income Fund

       

  By:   /s/ John H. Costello

       

  Name:   John H. Costello

       

  Title:   Assistant Treasurer

       

 



--------------------------------------------------------------------------------



 



         

  Institution:   Fidelity School Street Trust:

      Fidelity Strategic Income Fund  

       

  By:   /s/ John H. Costello

       

  Name:   John H. Costello

       

  Title:   Assistant Treasurer

       
 
       

  Institution:   Fidelity Summer Street Trust:

      Fidelity Capital & Income Fund

       

  By:   /s/ John H. Costello

       

  Name:   John H. Costello

       

  Title:   Assistant Treasurer

       
 
       

  Institution:   Galaxy CLO 1999-1, Ltd.
 
       

      By: AIG Global Investment Corp., as Collateral Manager

       

  By:   /s/ Steven S. Oh

       

  Name:   Steven S. Oh

       

  Title:   Managing Director

       
 
       

  Institution:   Galaxy CLO 2003-1, Ltd.
 
       

      By: AIG Global Investment Corp., as Investment Advisor

       

  By:   /s/ Steven S. Oh

       

  Name:   Steven S. Oh

       

  Title:   Managing Director

       

 



--------------------------------------------------------------------------------



 



         

  Institution:   Galaxy III CLO, Ltd.
 
       

      By: AIG Global Investment Corp., as Investment Advisor

       

  By:   /s/ Steven S. Oh

       

  Name:   Steven S. Oh

       

  Title:   Managing Director

       
 
       

  Institution:   Goldman Sachs Credit Partners L.P.
 
       

  By:   /s/ Stephen King

       

  Name:   Stephen King

       

  Title:   Authorized Signatory

       
 
       

  Institution:   Goldman Sachs Special Situations Investing Group, Inc.

       

  By:   /s/ Albert Dombrowski

       

  Name:   Albert Dombrowski

       

  Title:   Authorized Signatory

       
 
       

  Institution:   Greywolf Loan Participation, LLC
 
       

       

  By:   /s/ William Troy

       

  Name:   William Troy

       

  Title:   COO

       
 
       

  Institution:   Goggshorm Portfolio Company X LLC
 
       

       

  By:   /s/ Michael Martino

       

  Name:   Michael Martino

       

  Title:   Principal

       

 



--------------------------------------------------------------------------------



 



         

  Institution:   Hammerman Capital

      Master Fund, LP
 
       

       

  By:   /s/ Jason Hammerman

       

  Name:   Jason Hammerman

       

  Title:   Managing Member of its General Partner

       
 
       

  Institution:   Hammerman Opportunity

      Master Fund, LP
 
       

       

  By:   /s/ Jason Hammerman

       

  Name:   Jason Hammerman

       

  Title:   Managing Member of its General Partner

       
 
       

  Institution:   Highland Floating Rate Advantage Fund
 
       

      By: Highland Capital Management, L.P., its

      Investment Advisor

       
 
       

  By:   /s/ Todd Travers

       

  Name:   Todd Travers

       

  Title:   Senior Portfolio Manager

       

      Highland Capital Management, L.P.
 
       

  Institution:   Highland Floating Rate Limited Liability
Company
 
       

      By: Highland Capital Management, L.P., its Investment Advisor
 
       

       

  By:   /s/ Todd Travers

       

  Name:   Todd Travers

       

  Title:   Senior Portfolio Manager

       

      Highland Capital Management, L.P.

 



--------------------------------------------------------------------------------



 



         

  Institution:   High Yield Portfolio, a series of Income Trust
 
       

       

  By:   /s/ Lorraine R. Hart

       

  Name:   Lorraine R. Hart

       

  Title:   Assistant Vice President

       

      Income Trust
 
       

  Institution:   Illinois Municipal Retirement Fund Master
Trust
 
       

      By: Fidelity Management Trust Company, as Investment Manager under power
of attorney
 
       

       

  By:   /s/ John P. O’Reilly Jr.

       

  Name:   John P. O’Reilly Jr.

       

  Title:   Executive Vice President

       
 
       

  Institution:   Isles CBO, Limited
 
       

      By: American Express Asset Management Group, Inc., its authorized
signatory
 
       

  By:   /s/ John F. Everhart

       

  Name:   John F. Everhart

       

  Title:   Vice President and Portfolio Manager

       
 
       

  Institution:   Marinier LDC

       
 
       

      By: Riva Ridge Capital Management LP, as
Investment Manager
 
       

       

  By:   /s/ Stephen Golden

       

  Name:   Stephen Golden

       

  Title:   Authorized Signatory

       

 



--------------------------------------------------------------------------------



 



         

  Institution:   Mason Capital
 
       

       

  By:   /s/ Michael Martino

       

  Name:   Michael Martino

       

  Title:   Principal

       
 
       

  Institution:   Mason Capital, LTD
 
       

       

  By:   /s/ Michael Martino

       

  Name:   Michael Martino

       

  Title:   Principal

       
 
       

  Institution:   Metropolitan West
High Yield Bond Fund
 
       

       

  By:   /s/ Lara Mulpagano

       

  Name:   Lara Mulpagano

       

  Title:   Chief Operating Officer

       
 
       

  Institution:   Metropolitan West
Strategic Income Fund
 
       

       

  By:   /s/ Lara Mulpagano

       

  Name:   Lara Mulpagano

       

  Title:   Chief Operating Officer

       
 
       

  Institution:   Quadrangle Master Funding LTD
 
       

       

  By:   /s/ Quadrangle Master Funding LTD

       

  Name:    

       

  Title:   Managing Principal

       

 



--------------------------------------------------------------------------------



 



         

  Institution:   Redwood Master Fund, Ltd.
 
       

       

  By:   /s/ Jonathan Kolatch

       

  Name:   Jonathan Kolatch

       

  Title:   Director

       
 
       

  Institution:   SEI Institutional Managed Trust High Yield
Bond Fund
 
       

       

  By:   /s/ Lara Mulpagano

       

  Name:   Lara Mulpagano

       

  Title:   Chief Operating Officer

       
 
       

  Institution:   Shepherd Investments International, Ltd.
 
       

       

  By:   /s/ Michael A. Roth

       

  Name:   Michael A. Roth

       

  Title:   Managing Member of Stark Offshore

      Management, LLC, Investment Manager

       
 
       

  Institution:   Stark Trading
 
       

       

  By:   /s/ Michael A. Roth

       

  Name:   Michael A. Roth

       

  Title:   Managing Member of Stark Onshore Management, LLC, General Partner

       
 
       

  Institution:   SunAmerica Life Insurance Company
 
       

      By: AIG Global Investment Corp. as Investment Advisor
 
       

       

  By:   /s/ Steven S. Oh

       

  Name:   Steven S. Oh

       

  Title:   Managing Director

       

 



--------------------------------------------------------------------------------



 



         

  Institution:   Sunrise Partner Limited Partnership
 
       

       

  By:   /s/ Michael J. Bemar

       

  Name:   Michael J. Bemar

       

  Title:   Vice President,

      Dawn General Partner Corp.

      General Partner

       
 
       

  Institution:   Taconic Capital Partners LP
 
       

       

  By:   /s/ Jon Jachman

       

  Name:   Jon Jachman

       

  Title:   Principal

       
 
       

  Institution:   TCW Bass Lake Partners, L.P.
 
       

       
 
       

  By:   /s/ Melissa V. Weiler

       

  Name:   Melissa V. Weiler

       

  Title:   Managing Director

       
 
       

  Institution:   TCW High Income Parnters II LTD
 
       

       

  By:   /s/ Michael Parks

       

  Name:   Michael Parks

       

  Title:   Managing Director

       
 
       

  Institution:   Thracia, LLC
 
       

       

  By:   /s/ Frank Argenziano

       

  Name:   Frank Argenziano

       

  Title:   CFO

       

 



--------------------------------------------------------------------------------



 



         

  Institution:   Variable Insurance Products Fund IV: VIP
Strategic Income Portfolio
 
       

       

  By:   /s/ John H. Costello

       

  Name:   John H. Costello

       

  Title:   Assistant Treasurer

       
 
       

  Institution:   Watershed Capital Institutional Partners,

       

      L.P.
 
       

      By: WS Partners, L.L.C. Its General Partner
 
       

       

  By:   /s/ Meridee Moore

       

  Name:   Meridee Moore

       

  Title:   Senior Managing Member

       
 
       

  Institution:   Watershed Capital Partners, L.P.
 
       

      By: WS Partners, L.L.C. Its General Partner
 
       

       

  By:   /s/ Meridee Moore

       

  Name:   Meridee Moore

       

  Title:   Senior Managing Member

       
 
       

  Institution:   Watershed Capital Partners (Offshore), Ltd.
 
       

      By: Watershed Asset Management L.L.C. Its Investment Manager
 
       

       

  By:   /s/ Meridee Moore

       

  Name:   Meridee Moore

       

  Title:   Senior Managing Member

       



--------------------------------------------------------------------------------

*        Denotes confidential information that has been omitted from the exhibit
and filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 